CORRECTED ALLOWABILITY NOTICE
This action is in response to the amendment filed 4 January 2022. 
	Claims 1 – 21 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 

8.  (Currently Amended). The method of claim 4 wherein the server is further programmed to- select a securities investment product; 
	assign at least one key word and/or category to the selected product; 
	query the data store based on the assigned key word and/or category to obtain a result, the result identifying user records in the data store having an engagement score relative to the assigned key word and/or category; 
	based on the identified user records and the corresponding engagement scores, generate a ranked listing of users based on their respective engagement scores; 
	select one of the users based on a highest-ranking engagement score relative to the assigned key word and/or category; and 
	direct a communication associated with the investment product to the selected user at the stored email address.

19. (Currently Amended) The system of claim 1 wherein the software further causes the server to-
	issue the identified user a cookie; 
	associate the cookie with the identified user; and 
	store the cookie in the data store in association with the identified user; 
	upon the identified user clicking a new customized link in a subsequent email, issue a new cookie for a new device associated with the identified user, or a new cookie for the same device in the case of user-controlled cookie deletion, or identify existing cookie for previously unknown user, and associate that cookie with the identified user[[;]]. 

REASONS FOR ALLOWANCE
Allowed Claims: Claims 1 – 21 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 U.S.C. §102 / §103
	The closest prior of art includes Shiely et al. (U.S. 2013/0317899) and Angulo et al. (U.S. 2017/0024473).
	 However, with respect to exemplary independent claim 1, Shiely et al. and Angulo et al., either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to at least based on the detected remote browser access, identify the user; auto-login in the identified user to the server to enable the user to access server resources without requiring the user to input any name, account identifier, password or take any other authentication or login action; and create, based at least in part on the identified user, at least one additional custom link on the target web page or content item that links to a second target web page or second content item accessible on the server.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Maim (U.S. 8290956) which discloses methods and systems for searching and associating information resources such as web pages;
Satoh (U.S. 20070054704) which discloses an information addition system and mobile communication terminal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683